    Case 5:21-cr-50014-TLB Document 49                    Filed 09/15/21 Page 1 of 4 PageID #: 941




                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                  FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA,                                     )
                                                              )
        Plaintiff,                                            )
                                                              )
        v.                                                    )        Case No. 5:21-CR-50014-001
                                                              )
JOSHUA JAMES DUGGAR,                                          )
                                                              )
        Defendant.                                            )

                  DEFENDANT’S UNOPPOSED MOTION FOR EXTENSION
                          OF TIME TO FILE REPLY BRIEFS

        Defendant Joshua James Duggar (“Duggar”), by and through undersigned counsel,

respectfully moves this Court for an extension of time to file reply briefs in support of his pretrial

motions. (Docs. 36 through 40).1 To the extent this Court would welcome replies from the defense,

Duggar respectfully requests that the deadline be extended by 7 days to September 24, 2021.

        On August 20, 2021, Duggar filed five separate motions: (1) motion to suppress statements

(Doc. 36); (2) motion to suppress evidence and request for a Franks hearing (Doc. 37); (3) motion

to suppress photographs (Doc. 38); (4) motion to dismiss indictment for violation of Appointments

Clause (Doc. 39); and (5) motion to dismiss for Government’s failure to preserve potentially

exculpatory evidence. (Doc. 40).

        On September 1, 2021, the Government filed an unopposed motion for a seven-day

extension of time to respond to each of Duggar’s motions (Doc. 41), which was granted by this

Court. (Doc. 42). On September 10, 2021, the Government filed its responses to all five of

Duggar’s motions. (Docs. 44 through 48).


1
 The defense acknowledges that this Court’s scheduling order does not appear to set a deadline for reply briefs. As
such, to the extent this Court would welcome replies, the defense has operated under the assumption that the deadline
would be 7 days from the date the Government filed its responses in opposition.
 Case 5:21-cr-50014-TLB Document 49                Filed 09/15/21 Page 2 of 4 PageID #: 942




       Due to the complexity of the legal issues raised in Duggar’s motions and the arguments in

response raised by the Government, the defense requires additional time to prepare Duggar’s

replies in support. Specifically, Duggar respectfully requests an extension of 7 days. Undersigned

counsel conferred with counsel for the United States who represented that the Government has no

objection to this request for an extension provided this Court is allowing reply briefs.

       Based on the foregoing, Duggar respectfully requests that this Court enter an Order

granting him an additional 7 days to file his replies in support of his pretrial motions provided this

Court would welcome replies, which would thereby set the deadline for any reply briefs as

September 24, 2021.



                                               Respectfully submitted,

                                               Margulis Gelfand, LLC

                                                /s/ Justin K. Gelfand
                                               JUSTIN K. GELFAND, MO Bar No. 62265*
                                               7700 Bonhomme Ave., Ste. 750
                                               St. Louis, MO 63105
                                               Telephone: 314.390.0234
                                               Facsimile: 314.485.2264
                                               justin@margulisgelfand.com
                                               Counsel for Defendant
                                               *Admitted Pro Hac Vice

                                               --- and ---




                                                  2
Case 5:21-cr-50014-TLB Document 49   Filed 09/15/21 Page 3 of 4 PageID #: 943




                                 Story Law Firm, PLLC

                                 /s/ Travis W. Story
                                 Travis W. Story, AR Bar No. 2008278
                                 Gregory F. Payne, AR Bar No. 2017008
                                 3608 Steele Blvd., #105
                                 Fayetteville, AR 72703
                                 Telephone: (479) 448-3700
                                 Facsimile: (479) 443-3701
                                 travis@storylawfirm.com
                                 greg@storylawfirm.com




                                     3
Case 5:21-cr-50014-TLB Document 49               Filed 09/15/21 Page 4 of 4 PageID #: 944




                                     Certificate of Service

      I hereby certify that the foregoing was filed electronically with the Clerk of the Court to be

served by operation of the Court’s electronic filing system upon the Office of the United States

Attorney.


                                              /s/ Justin K. Gelfand
                                             JUSTIN K. GELFAND, MO Bar No. 62265*
                                             7700 Bonhomme Ave., Ste. 750
                                             St. Louis, MO 63105
                                             Telephone: 314.390.0234
                                             Facsimile: 314.485.2264
                                             justin@margulisgelfand.com
                                             Counsel for Defendant
                                             *Admitted Pro Hac Vice




                                                4
